DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitations in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	In claim 10, it recites “after etching the first masking layer, forming spacers along sidewalls of the plurality of mandrels”, which is not shown in drawing.
	As shown in Fig. 51, the spacers 208 are formed along sidewalls of the plurality of mandrels 206 before etching the first masking layer 210 (refer to Fig. 58).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following recitation in claim 9 (lines 7-8) are not understandable:
	“etching the first material layer, wherein after etching the implanted regions of the first material layer remains and exposed portions of the first masking layer are exposed.”   (Emphasis added)   Which portion remains?
	Claim 10 is also rejected for the same reason as that of claim 9, as claim 10 is dependent from the rejected claim 9 and thus inherit the same deficiencies as that of claim 9.

Allowable Subject Matter
Claims 1-8 and 11-20 are allowed.
Claims 9 and 10 would be allowable if the rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the closest prior art of record, Jang et al. to US 2009/0218616, teaches a method comprising: etching a first recess in a semiconductor substrate 51A (Fig. 5A); forming buried metal line 56A within the first recess (Fig. 5C); forming a dielectric material 57 over the buried metal line 56A (Fig. 5E); and etching a portion of the dielectric material 57 to expose a portion of the buried metal line 56A (Fig. 5D). 	By comparison, Jang reference at least failed to teach: (a) forming a first plurality of semiconductor fins adjacent the first buried metal line; (b) forming a second plurality of semiconductor fins adjacent the second buried metal line; (c) selectively etching a portion of the second dielectric material to expose a portion of the second buried metal line; (d) forming a first dummy gate structure over the first plurality of semiconductor fins and the exposed portion of the first buried metal line; and (e) forming a second dummy gate structure over the second plurality of semiconductor fins and the exposed portion of the second buried metal line. 
	In re claim 8, Jang reference at least failed to teach: (a) forming a first semiconductor fin and a second semiconductor fin, wherein the first buried conductive line and the second buried conductive line are interposed between the first semiconductor fin and the second semiconductor fin; (b) removing a portion of the second dielectric material to expose a portion of the second buried conductive line; (c) 
	In re claim 15, Jang reference at least failed to teach: (a) after forming the first buried conductive line and the second buried conductive line, forming a first semiconductor fin and a second semiconductor fin, wherein the first buried conductive line and the second buried conductive line are interposed between the first semiconductor fin and the second semiconductor fin; (b) removing a portion of the second dielectric material to expose a portion of the second buried conductive line; (c) forming a first dummy gate structure over the first semiconductor fin and the exposed portion of the first buried conductive line; and (d) forming a second dummy gate structure over the second semiconductor fin and the exposed portion of the second buried conductive line.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0190652.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 1, 2022



/HSIEN MING LEE/